Ingraham, J.:
This, action was brought to recover damages for injuries sustained by ..the plaintiff in crossing the track of the defendant’s road at the corner of Lispenard street and Broadway, in the city of Hew York, about twelve o’clock on February 2, 1895. The plaintiff’s account of the cause of the accident is that he was walking on the westerly side -of Broadway towards Canal street, about noon or a little after, on the 2d of February, 1895; that as he was crossing Lispenard street oil the crosswalk, he had passed the southern rail of the track of the defendant company, and as he passed the northern rail of'the track “ the heel of my shoe was pinioned down by a track which threw me over on this side, on the right side, threw me back. * * * I stepped with the inside, the instep, this part here of the shoe, on the track, and this heel (the right' heel) was pinioned between the track and the paving stones. The track was loose and the spikes were out, and when I put my weight on this rail, the rail went down and held my heel down so I was swung back on my side. . I say the track was loose and the spikes were standing out; I mean the spikes protruded. * * * I saw two spikes sticking , up. * * * I should judge- three inches; two and a half to three inches. * * * Pretty near all out, maybe the whole length'; I could.not exactly tell.” It further appeared by the testimony of the plaintiff and the defendant’s wit- ■ nesses that this corner of Broadway and Lispenard street was a very crowded corner, a stream of people going in both directions constantly, and a stream of trucks and wagons using this street over this piece of track upon which the plaintiff alleges lié was injured. About the time of the accident several trucks were in the street. ■ There is no evidence to show, nor proof of facts from which the inference could be drawn, that this track had been loose for ¡any period of time previous to the occurrence testified to by the plaintiff, nor that this track hadp-emained loose, or that these spikes protruded for any time prior to the plaintiff’s injury; but we have the fact that the rail was.in such a condition that, when a man weighing in the neighborhood of 179 pounds stepped upon it, the rail was pressed down so that the spikes protruded above the rail two and a half or three inches, and this in a locality where there was a constant stream of heavily-loaded trucks and wagons passing, any one of which, strik*453ing these. spikes, would bend them off or force them down. The testimony of the plaintiff as to the condition of the track was uncorroborated.
On behalf of the deféndant, the trackmaster of the road was called, who testified that about nine o’clock on the morning of February second, the day in question, he visited this place; that he went over all the road on that day to see if any salt or sand was required at the curves'; that he noticed this curve at the corner of Broadway and Lispenard street for that purpose, and that.at that time there was no indication of the spikes being out or that the track was not in perfect condition. He testified that if the spikes had been out or the track loose, he would have noticed it, as his attention was particularly directed to the curve of the track to see if any salt or sand was required. The inspector of the defendant’s road testified that at half-past ten o’clock he visited this corner, remained there half an hour, watched during that time the operation of the cars upon this track, and while not making a particular examination of the track itself, he said that he would have noticed if the rail had been loose, or if the track was out of repair; that about half-past ten he left this locality to look after some other portion of the road, and returned about eleven o’clock ; that immediately upon his return he noticed that two spikes had in some way been drawn out of the rail so that the spikes themselves were absent; that he at once wrote to the trackmaster and gave it to one of the conductors of the car that passed, informing him of the absence of these spikes; and that this was shortly after eleven o’clock. It also appeared from the testimony that it was possible for a heavily-loaded truck in the street to catch the flange of the wheel in the track and, by lifting it up, loosen the.spikes so that they would come out; and, as before stated, the evidence is uncontradicted that at this point there was a constant stream of heavily-loaded trucks and wagons using this street. It further appeared that this note of the inspector was delivered to the trackmaster about noon, or shortly after; that the trackmaster immediately sent two workmen with the necessary ■ spikes and materials to repair the track, and that the track was repaired and in good order before one o’clock; that the trackmaster visited the locality about one o’clock in the day and found the track repaired. It further appeared by the testimony of the policeman stationed at *454that corner, that it was his duty to watch the condition of the track in this locality, and. report to his superiors if the track became out of order; that he was on duty at the .time of this accident, as he had been on duty before on that day and on previous days, that being his regular place, and that he had never noticed any difficulty, with the track at this point or that it was out of repair. The track was four years old, had been well laid,-and there is no evidence to show that it was in any way worn o:ut or required any renewing, the evidence being that the ordinary life of a track of. this kind is'from ten-to twelve years. After all the testimony was in, the defendant asked the court to direct a verdict for the defendant upon the ground that no negligence on the part of the' defendant had been proven, and upon the further ground that there was not a particle of evidence on the part of the plaintiff showing that the alleged defect in this track had existed for a space of half a minute prior to the accident in question, if it ever existed. This motion was denied by the court, to which the defendant excepted. The court then' charged the jury that “ in order to recover, the plaintiff must prove to your satisfaction, by a preponderance of evidence, that the accident happened' solely through the negligence of the defendant that “ negligence is want of ordinary care, and ordinary care is such care as is fairly proportioned to the danger to he avoided or risk to be incurred, judging by the standard of common prudence and experience and that the “ negligence of the defendant is the gist of this action, and the plaintiff in this action is not entitled to recover unless the jury find that the defendant was actually guilty of negligence in the construction or maintenance of the track in question.”
This statement of the law in the charge seems to be correct as applied to an action of this character. In Worster v. Forty-second street, etc., R. R. Co. (50 N. Y. 205) Chueci-i, Oh. J., says: “ We are to assume that the defendants had a lawful right to lay their tracks in the street where the injury occurred, but this right carries with it the obligation to lay the tracks in a proper manner and keep them in repair, and if an injury occurs by reason of neglect in either of these respects the defendants are liable in damages. * *. * The duty of remedying the defect was affirmative and absolute. ¡Notice to the defendants of the defect was not necessary. * * * It was *455their duty to know it. It was patent, and an omission to know that such a defect existed was prima facie negligence as much as an omission to repair after notice.' The facts tended to prove that the defect had existed for some days. * * " * The presumption of knowledge arises from the existence of the defects themselves. The plaintiff was only required to show that the injury resulted from the road being out of repair; and if circumstances existed showing absence of negligence, it was for the defendant to prove them. The presumption of negligence was complete • when it appeared that defects existed and an injury was caused thereby.” In Schild v. C. P., N. & E. R. R. R. Co. (133 N. Y. 449) Gbay, J., in delivering the opinion of the court, says : “ The defendant was authorized and had the right to put down its rails in and upon the street, and was • under no liability, by reason of anything in the grant from the common council, to keep the street pavement between its- tracks in repair. But it was under an obligation, which is necessarily implied as to every use of a highway, so to construct and to maintain its tracks as that, by the exercise of a reasonable care and supervision with respect to them, no danger might be occasioned to the public in its use of the highway. * * * The highway or street used for the rails, must be maintained, as nearly as possible, as fit for the use of the public who. travel on foot or in vehicles, as it was before, having due regard to the necessity for the rail¡=¡. being there.”
The liability upon the defendant is thus one of care' to keep its rails in such repair that, persons using the highway will not be injured. The defendant, however, is not an insurer. It is not absolutely liable to all persons using the highway in which its rails are laid, but it is bound to exercise care in their construction and maintenance to .prevent such a condition of the highway as would cause injury to those rightfully using it. This obligation of the defendant is two-fold: Fwst, properly to construct its track, and, second, after so constructed, to maintain it in a safe condition; and' liability must be predicated upon a neglect to perform this duty. In this case there is no evidence to show that the 'track was not a properly-constructed track, presenting any greater inequality in the street than would be presented in any street paved in an ordinary manner with stone, or that the plaintiff sustained any *456injury in consequence of improper construction. Was the evidence, taken as a whole, sufficient to show that the defendant was negligent in keeping this properly-constructed track in repair, or did the evidence in favor of the defendant so strongly preponderate that the finding of negligence was so clearly against the weight of evidence as to make it our duty to set the verdict aside ? ■
The plaintiff’s account is that in crossing this track his foot caught m the rail; that he fell, and that, while upon the ground, he noticed this condition of the spikes, as before stated. Under the rule announced in the cases before cited, this made out the plaintiff’s prima facie case; and, if .there were any facts to show that the, condition of the rail at the time was not the result of the defendant’s want of care, it was for the defendant to show it. As tending to show that the defendant was not negligent in keeping this, track in repair, it was testified to that the track had been examined by the trackmaster of the defendant road at nine o’clock that morning, without the defective condition being discovered, and again by the inspector between ten and half-past ten; that.at eleven o’clock, when the inspector returned, the absence of these two spikes was noticed, and word was at once sent to the trackmaster of that fact, when it was at once repaired. The additional fact was proved that a heavy truck using this street might cause the rail to be so lifted by the flange of the wheel catching upon the rail as to draw the spikes out; and there is the apparent improbability of the track remaining in the condition testified to by the plaintiff, in the middle of a road used as this street was testified to have been used, without having either the spikes driven in or bent off in such a way as to at once attract attention, in addition to the evidence of the policeman, whose duty it was to discover any defect in the track, that none was observed by him. Unless we are absolutely to disregard all this evidence given by the defendant, and the improbability of the track remaining in that condition for any length of time, when we consider the traffic in the street, it would seem that any presumption as to the condition of the track for a sufficient time to throw upon the defendant the inference of negligence because it had not been repaired, was rebutted. The distinction must always be borne in mind between the duty of a common carrier to its passengers and the duty of a railroad company occupying a public street to those using the street. ■ We are *457not dealing now with a common carrier of passengers in relation to its duty to 'its passengers; and what is said in the cases as to the duty of such a carrier, and the evidence necessary to sustain the charge of negligence in such a case, does not apply. The burden was upon the plaintiff to show that this defendant was negligent in the maintenance of its track, and that such negligence of the defendant caused the injury. The duty of the defendant as to this , track was that it should be diligent in keeping it in repair and in a • safe condition. An injury occasioned to the track by a truck passing over it, or in any other way, must be repaired by the railroad company within a reasonable time. It cannot shelter itself behind a plea of not having notice. Its duty of inspection requires that it should inspect the track in such a way that any defect in it could be discovered ; but the law does not require of it the performance of an impossibility. It does not require that it should inspect each ¡Dart of its track every moment. Upon this evidence there could be' no presumption that the defendant was negligent in not ascertaining this condition of the track. In regard to making the repair to the track, the same rule as to the duty of the railroad company exists. It was bound to take steps at once to repair the track. It was, however, manifestly impossible for this company to have at each corner of the streets through which its road passes a supply of spikes and men to make such repairs; and there is no evidence to show that such incidents were common, or that there was anything that would justify the company in assuming that such an accident to this tráek was likely to occur. There is nothing to show that the means adopted by the inspector when he discovered the absence of these spikes, or the action of the trackmaster after the information had been received by him, was not diligent and proper. There was no evidence to show that notice could have been given in any quicker way than that given by the inspector; and upon the trackmaster receiving the information, a cart with the necessary workmen and tools to make the proper repairs was dispatched in ten or fifteen minutes, and reached the place twenty minutes afterwards, when the repairs were made, and the track in fact repaired in less than two hours after its condition was first discovered. It seems to me that there can be no doubt that these facts, *458which were undisputed, show absence of negligence on the part of the defendant and rebut any presumption of negligence which the existence of the defect implies. These facts which rebut such presumption were not, as in the case of Volkmar v. Manhattan Railway Co. (134 N. Y. 418), proved solely by one witness, whose duty it was to examine the defendant’s road. Stress is laid in that case upon the fact that the witness did not testify that he examined the bolt and clip which fell upon the plaintiff, and that he did not tell how often he passed over the track or to .what extent he examined the bolts, but only stated that he performed his duty to the best of his ability; and it was held that there was not sufficient evidence to remove the presumption which necessarily followed from the established fact that the bolt was broken and that, in that particular, the structure was out of repair and dangerous. • Here the evidence was much- more satisfactory, and we think that any presumption of the defendant’s negligence was entirely rebutted by the facts proved. The verdict of the jury that the defendant was negligent was'so opposed to the weight of evidence that the verdict should have been set aside.
The judgment is, therefore, reversed and a new trial ordered, with costs to the appellant to abide the event:
Van Brunt, P. J., and Patterson, J., concurred ; Williams and O’Brien, JJ., dissented.